DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (US 2017/0035359) in view of Zhai (US 2017/0364187)
Regarding claim 1:
Qiu discloses:
A display device, comprising: 
a display panel comprising a display region and a non-display region surrounding the display region (it’s a display as per, e.g., paragraph 34; Qiu doesn’t show the non-display region but at a 
a touch circuit electrically connected to the display panel, and configured to detect touch information when the display panel is touched by a user (paragraph 72); 
a control circuit electrically connected to the touch circuit and the display panel, and configured to control a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (as per Fig. 11, steps S202 to S203); 
a photosensing circuit electrically connected to the display panel and the control circuit, and configured to sense the predetermined light beam and convert it into an electric signal (paragraph 75); and 
a data processor electrically connected to the control circuit and the display panel, and configured to process the electric signal acQiured by the photosensing circuit through conversion to acQiure monitoring data, and display the monitoring data on the display panel (paragraph 75), 
wherein the touch circuit is further configured to transmit the touch information to the control circuit (Fig. 11: step 202),
wherein the control circuit is configured to, upon the receipt of the touch information from the touch service, control a light-emitting unit at a touch position to interrupt a normal display operation and emit the predetermined light beam (Fig. 11: steps 202-203, where since it uses the display subpixels as per paragraph 47 it has to interrupt it to use it for another purpose), and when the touch operation has been completed, control the light-emitting unit at the touch position to perform the normal display operation (as per Fig. 11: step S205 it goes back to displaying),
wherein the display panel further comprises a plurality of pixel units, each pixel unit comprises a plurality of subpixels capable of emitting light beams in different colors, each subpixel corresponds to one of the light-emitting units, and the predetermined light beam is a light beam emitted by a first light-
wherein the display panel comprises: a base substrate (Fig. 1: 2; paragraph 34); a driving circuit layer arranged at a side of the base substrate (the TFT 200 in Fig. 3 is an example of a driving circuit), wherein the optical sensors are integrated into the driving circuit layer, or attached to a side of the base substrate away from the light-emitting units (shown in Fig. 3 – the sensor is 10).
Qui does not disclose:
(A) wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region
(B) wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region; or
(C) wherein the display panel comprises: the light-emitting units arranged at a side of the driving circuit layer away from the base substrate; an encapsulation layer arranged at a side of the light-emitting unit away from the base substrate.
Regarding (A) and (C):
Zhai discloses:
wherein the touch circuit comprises a touch layer arranged at a light-exiting side of the display panel and arranged at a position corresponding to the display region (Fig. 3; paragraph 28, where the touch electrodes are 131 and 132 so in this position)).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Qui the elements taught by Zhai.
The rationale is as follows:
Qui and Zhai are directed to the same field of art.
Qui discloses that there is a touch circuit (e.g., paragraph 72) but doesn’t really provide any details of its structure. Nor does Qui provide encapsulation structure details. Zhai provides details that one of ordinary skill could have included in Qui in order to complete the structure. One of ordinary skill in the art could have included them with predictable results.
Regarding (B): 
Qui in view of Zhai discloses:
wherein the photosensing circuit comprises a plurality of optical sensors arranged at a side of the display panel away from the touch layer and each arranged at a position corresponding to the display region (this is already shown in Qui Fig. 3 but the relative position with respect to the touch layer follows from Zhai: as can be seen in Zhai Fig. 3 the TFT layer 113 is in this position and the relative position of the optical sensors relative to the TFT are shown in Qiu Fig. 3).
Regarding claim 2:
Qiu in view of Zhai discloses: 
wherein the touch information at least comprises touch position information (Qiu Fig. 11: “location information of the finger”).
Regarding claim 5:
Qiu in view of Zhai discloses: 

Regarding claim 8:
Qiu in view of Zhai discloses: 
wherein each optical sensor corresponds to at least one pixel units (e.g., Qiu paragraph 50), and the photosensing circuit further comprises a first reception circuit configured to receive a control parameter for controlling the optical sensor at the touch position to be turned on or turned off (Qiu paragraph 52).
Regarding claim 12:
Qiu in view of Zhai discloses: 
A data monitoring method applied for the display device according to claim 1, comprising: 
detecting, by the touch circuit, touch information when the display panel is touched by a user, and transmitting, by the touch circuit, the touch information to the control circuit (Qiu Fig. 11: step S202); 
controlling, by the control circuit, a corresponding light-emitting unit to emit a predetermined light beam in response to the touch information (Qiu Fig. 11: step 203); 
sensing, by the photosensing circuit, the predetermined light beam and converting it into an electric signal (Qiu Fig. 11: step 204); and 
processing, by the data processor, the electric signal acQiured by the photosensing circuit through conversion to acQiure monitoring data, and displaying the monitoring data on the display panel (Qiu Fig. 11: step 205). 
Regarding claims 13-15:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Zhai, and further in view of Liu et al. (US 2015/0342479).
Regarding claim 11:
Qiu in view of Zhai discloses a display device as discussed above.
Qiu in view of Zhai does not disclose:
“wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods; and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acQiure the monitoring data.”
Liu discloses:
wherein the touch information further comprises touch time, wherein the data processor comprises: a second reception circuit configured to receive the electric signal from the photosensing circuit, the electric signal comprising light intensity wave-shaped curves sensed by the photosensing circuit within different time periods (e.g., Fig. 3A); and a data integration circuit configured to integrate the light intensity wave-shaped curves sensed by the photosensing circuit within different time periods in accordance with the electric signal, so as to acQiure the monitoring data (paragraph 57: “average” is integration).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Qiu in view of Zhai the elements taught by Liu.
The rationale is as follows:

Regarding claim 16:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.
Applicant first argues with Akcasu (page 7). Akcasu is no longer relied upon, rendering this argument moot. Applicant next (still page 7) argues with Ling. Ling is no longer relied upon either.
In view of applicant’s amendment (combining subject matter previously included piecemeal in separate claims), the grounds of rejection has been changed. Really Qiu is quite close to the claimed invention as follows from, e.g., Qiu paragraph 50 (discussing how there is a photodiode at every green sub-pixel location) and Fig. 3 (showing the photodiode in relation to the TFT), but Qiu simply doesn’t disclose all the details of the relative position of the touch layers, the light-emitting structure and the encapsulation layer. Zhai has now been relied upon to show how these are typically structured, and the claim limitations therefore follow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694